Citation Nr: 1341001	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with polysubstance abuse in full sustained remission.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 1970 to March 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board finds that this is an appeal of an initial rating as the Veteran submitted his disagreement with the December 2009 rating decision within one year of the rating decision.  The Board finds that the Veteran's March 2010 "claim" is a timely filed notice of disagreement with the December 2009 rating decision.

The Board finds that the issue of entitlement to TDIU has been raised by the record, but that additional development is required before adjudicating this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  The record reflects that the Veteran has not worked in over 20 years and that the Veteran claims that his unemployment is due to his mental illness.  The Board finds that the evidence raises the issue of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

The record also reflects beginning in VA treatment records from August 2010 that the Veteran is receiving benefits from the Social Security Administration (SSA).  No SSA records are associated with the claims file.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including the SSA.  38 C.F.R. § 3.159(c)(2).  The Board finds that it is necessary to get records related to this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to TDIU. 

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  Obtain documents concerning the Veteran's application for SSA disability benefits, specifically copies of all of the medical records concerning the Veteran's claim.  If such records are unavailable, follow all regulatory duties to inform the Veteran and document the unavailability for the claims file.

4.  Contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran.  All records obtained must be associated with the Veteran's claims file.

5.  After any additional documents have been associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD and the effect on his employability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must provide an opinion as to whether the Veteran's psychiatric disorder renders him unable to obtain or retain employment, consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include whether referral for extraschedular consideration for TDIU is warranted.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

